Citation Nr: 1131777	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DJD) of the lumbar spine (lumbar spine disorder).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1999 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim at issue was previously remanded by the Board in March 2011 for further evidentiary development of requesting a VA spine examination with a diagnosis and a medical nexus opinion.  This was accomplished, and the claim was readjudicated in a May 2011 supplemental statement of the case.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran sustained a lumbar spine injury in service.

2.  Symptoms of a lumbar spine disorder were not chronic in service.

3.  Symptoms of a lumbar spine disorder have not been continuous since service separation.

4.  The Veteran's current lumbar spine disorder is not related to his active service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Veteran was provided with a VA spine examination in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder, and that this disorder originated in service and has continued since that time.  The Board notes that scoliosis and incidental congenital fusion of T12-L1 were noted on the 
October 1998 service entrance examination.  In the October 2009 VA Form 9, the Veteran wrote that he was not claiming service connection for his scoliosis and congenital fusion, but instead was claiming service connection for back injuries (DJD of L4-L5) incurred during active service.  Because the Veteran is only requesting service connection for lumbar spine disorder, the Board finds that it is not necessary to discuss the Veteran's scoliosis and congenital fusion.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a lumbar spine injury in service, but lumbar spine symptoms were not chronic in service.  The Veteran's military occupational specialty was infantryman.  In addition, as the Veteran received the Combat Infantry Badge and Parachutist Badge, the Board finds that the Veteran engaged in combat.  In April 2008, the Veteran submitted buddy statements from servicemen stationed with him during Afghanistan to the effect that he suffered back injuries during a fast-roping exercise in July 2002 at Fort Bragg and in a fall from a great distance during deployment in Afghanistan.  

In the January 2009 Notice of Disagreement (NOD), the Veteran reported that during service he injured his back during a fast-roping exercise in July 2002 and falling a great distance during a night patrol in Afghanistan in 2002-2003.  The Veteran is competent to report falling in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a low back injury during multiple falls in service as consistent with the duties and circumstances of his service.  See 
38 U.S.C.A. § 1154(b).

The Veteran's service treatment records indicate that his lumbar spine problems resolved with treatment, so were not chronic in service.  The Veteran was not placed on permanent profile or permanent restriction in service because of a lumbar spine injury.  In a June 2002 service report of medical examination, the Veteran's spine was clinically evaluated as normal.  In a June 2002 service report of medical history, the Veteran reported no back problems and that he was in excellent health.  In an August 2003 pre-deployment health assessment, the Veteran reported no back problems and that he was in excellent health.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in February 2005.  While the Veteran is competent to state that he had low back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions that he had chronic symptoms of the lumbar spine injury during service and back treatment during service, and continuous back symptoms since service, made in the context of the March 2008 claim for service connection (disability compensation) for lumbar spine disorder, are outweighed by the Veteran's own histories that he gave for treatment purposes.  

For example, the Veteran's recent statements of in-service and continuous post-service back symptoms are inconsistent with private and VA treatment records.  In a June 2005 VA emergency room note, the Veteran reported injuring his back while lifting weights earlier that day.  An April 2007 private treatment record reflects the Veteran's report of a low back injury when he was sitting on the couch and made a twisting motion.  The Veteran reported low back pain that had been ongoing since a high school football injury.  In a March 2008 VA treatment record, the Veteran reported injuring his back while moving furniture earlier that day.  

The histories presented during private and VA treatment do not include a mention of in-service low back injury or disease or chronic symptoms or treatment of low back symptoms or disability in service or continuously since service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event).  

As the statements made to private and VA physicians in June 2005, April 2007, and March 2008 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's March 2008 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a lumbar spine injury or disease in service, chronic lumbar spine symptoms in service, or continuous lumbar spine symptoms since service.    

The Board further finds that the weight of the evidence demonstrates that the Veteran's current lumbar spine disorder is not related to his active service, including to the back injuries in service.  In the April 2011 VA spine examination, the VA examiner diagnosed degenerative disc disease (DJD) of the lumbar spine.  The VA examiner opined that, based on the evidence of record, the Veteran's back disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service, including the multiple reported fall injuries in service in 2002-2003.  The VA examiner reasoned that there were no records indicating treatment for chronic lower back disorder in service, with the exception of scoliosis which was congenital.  The VA examiner also reasoned that treatment for a lower back disorder started after well documented post-service weight lifting injuries which were the most likely causative factor of the Veteran's lumbar spine disorder.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The April 2011 VA spine opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's contentions of low back injuries in service.  The VA examiner reviewed the claims file and fully articulated the opinion.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current lumbar spine disorder and active military service, either competent medical nexus opinion or continuity of symptoms since service separation.  The only nexus opinion on file, in April 2011, weighs against the claim, and the weight of the evidence demonstrates no continuous post-service symptoms of lumbar spine disorder.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic lumbar spine disorder symptoms and post-service lumbar spine disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


